FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 26, 2021

                                       No. 04-21-00168-CV

               IN THE INTEREST OF S.R.M., III AND M.R.M., CHILDREN

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01894
                        Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. On May 18, 2021, appellant filed a “Motion to Unseal Records,” which notes
that “the last part of the [reporter’s] record states ‘child conference, sealed.’” Appellant’s motion
asks us to order the court reporter to provide her with a copy of the “sealed” portion of the
record, arguing that she “must be able to review the entire reporter’s record in order to appeal the
termination order.” On May 21, 2021, appellee filed a response to appellant’s motion. In its
response, appellee agreed appellant “is entitled to access all relevant records for the purposes of
appeal.” Appellee’s response also noted that it, like appellant, has tried to obtain the sealed
portion of the reporter’s record and has not been permitted to do so.

         In a suit affecting the parent-child relationship, a trial court shall, under certain
circumstances, interview the child in chambers “to determine the child’s wishes as to
conservatorship or as to the person who shall have the exclusive right to determine the child’s
primary residence.” TEX. FAM. CODE ANN. § 153.009; see In re A.R.B., No. 14-14-00146-CV,
2014 WL 2936925, at *6 (Tex. App.—Houston [14th Dist.] June 26, 2014, no pet.) (applying
section 153.009 in a parental termination appeal). “On the motion of a party, the amicus attorney,
or the attorney ad litem for the child, or on the court’s own motion, the court shall cause a record
of the interview to be made when the child is 12 years of age or older. A record of the interview
shall be part of the record in the case.” TEX. FAM. CODE ANN. § 153.009(f) (emphasis added).
Here, the reporter’s record shows appellant requested that a record be made of the trial court’s
interview of the child, and, as noted above, appellee agrees appellant is entitled to access the
relevant portions of the record.

        After consideration, we GRANT appellant’s motion in part and DENY it in part. We
GRANT appellant’s request for authorization to review the record. Accordingly, we ORDER
the court reporter to: (1) prepare a reporter’s record of the March 24, 2021 hearing in this case
that includes the transcript of the trial court’s conference with the child; and (2) file that record
with this court by June 7, 2021.
                                                                                      FILE COPY



        We DENY appellant’s request for a copy of sealed portion of the record. We ORDER
that upon the filing of the sealed record, counsel for both appellant and appellee may review the
record by appearing in person at the Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San
Antonio, Texas 78205, during normal business hours. Counsel is asked to contact the clerk of the
court at (210) 335-2510 at least 24 hours before arriving at the court. No portion of the sealed
record may be copied or removed from the court, but counsel may take notes as necessary to
conduct relevant research and to prepare and present their arguments in this appeal. We ORDER
counsel to destroy any such notes no later than the date mandate issues in this appeal.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court